t c memo united_states tax_court william gregory samples petitioner v commissioner of internal revenue respondent docket no filed date william gregory samples pro_se lynette mayfield for respondent memorandum opinion dawson judge this case is before the court on a petition for redetermination of a deficiency and additions to tax for the year in a notice dated date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax pursuant to sec_6651 of dollar_figure and sec_6651 of dollar_figure in an amendment to answer filed date respondent alleged and claimed for an increased deficiency of dollar_figure and an increased addition_to_tax under sec_6651 of dollar_figure the issues for decision are whether petitioner received in wages and other compensation of dollar_figure and business income of dollar_figure all of which is includable in his gross_income and subject_to tax whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for failing to file a federal_income_tax return for whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for failing to pay federal_income_tax for and whether petitioner should be required to pay a penalty to the united_states pursuant to sec_6673 background there is no stipulation of facts however respondent’s exhibits 1-r through 5-r were received in evidence and are incorporated herein by this reference petitioner resided in tennessee at the time he filed his petition in petitioner was employed by bluegreen corp bluegreen of boca raton 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure the failure to pay addition is at the rate of percent for each month or fraction thereof that the failure to pay continues not exceeding percent in the aggregate florida as provided by sec_6041 and d bluegreen reported to respondent that it paid wages and other compensation to petitioner during it issued to petitioner a form_w-2 wage and tax statement for showing wages and other compensation of dollar_figure federal_income_tax withheld of dollar_figure social_security_tax withheld of dollar_figure and medicare_tax withheld of dollar_figure petitioner did not timely file a form_1040 u s individual_income_tax_return for and did not report the income received for that year from bluegreen on or about date petitioner submitted to respondent’s fresno service_center for filing as a purported form_1040 a document to which petitioner attached a letter and a 7-page affidavit of frivolous arguments the purported return showed dollar_figure as wages received income of dollar_figure from schedule c profit or loss from business and total income of dollar_figure petitioner reported his adjusted_gross_income as zero and his total_tax as zero the fresno service_center determined that the purported return was unprocessible and rejected it as a frivolous document on date respondent sent a letter to petitioner cautioning him that if the frivolous document was not withdrawn and a proper return was not filed within days a civil penalty for filing a frivolous tax_return would be imposed petitioner did not withdraw his document submitted on date accordingly a civil penalty of dollar_figure for filing a frivolous tax_return was imposed pursuant to sec_6702 and it was assessed by respondent on date respondent then prepared a substitute for return for petitioner pursuant to sec_6020 and the return was audited upon audit since the parties did not agree respondent issued a notice_of_deficiency on date petitioner filed his petition and made the same frivolous arguments that caused the civil penalty for filing a frivolous tax_return to be imposed for on date respondent’s counsel sent petitioner a letter cautioning him that if he continued to make the same frivolous and groundless arguments at trial respondent would request the court to impose sanctions pursuant to sec_6673 on or about date petitioner sent to the court and to respondent his pretrial memorandum in which he cited the same authorities for his previously rejected frivolous and groundless arguments he continued to repeat them in his statements and testimony at trial consequently respondent filed at trial a motion to impose sanctions under sec_6673 discussion throughout this case petitioner presented tax-protester arguments stating that he is not liable for the federal_income_tax deficiencies and additions to tax determined in respondent’s notice and asserted in his amendment to answer i parties’ contentions in summary petitioner argues that the income_tax is an indirect excise_tax excise_taxes can be laid only upon certain specified events or on privileges the labor and income of a natural_person are his property and a natural right not a privilege granted by government and since none of his income was produced from taxable activity ie the manufacture sale or consumption of commodities and he is a natural_person not a corporation none of the income he earned in is taxable to the contrary respondent points out that petitioner’s arguments are erroneous for several reasons first petitioner’s reliance on the historical discussion contained in 240_us_1 of direct versus indirect taxes as supporting his position is misguided and does not sustain it as explained by the supreme court in brushaber the purpose of the 16th amendment to the constitution was to eliminate the source from which taxed income was derived as the criterion by which to determine the applicability of the constitutional requirement for the apportionment_of_taxes thus the brushaber holding negates petitioner’s attempt to recharacterize his wages and other compensation income as property on which no income_tax may be imposed second petitioner’s contention that his wages and other compensation are not taxable because they are property and that an indirect income_tax on property is impermissible under the constitution is merely a variation on the frivolous argument that wages are not income third courts of appeals have consistently rejected as frivolous the argument that wages are not income e g 965_f2d_383 7th cir 898_f2d_942 3d cir we agree with respondent in 80_tc_1111 this court thoroughly analyzed explained and rejected the same frivolous and groundless arguments made by petitioner ii wages and other compensation sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and similar items sec_61 provides for gross_income derived from business sec_1 imposes a tax on taxable_income received by an individual the liability for the payment of the income_tax is on the individual earning the income 281_us_111 the evidence clearly shows that petitioner received wages and other compensation totaling dollar_figure as an employee of bluegreen in he also received dollar_figure as gross_income with no claimed expenses in his business as an alternative health educator in 746_f2d_1187 6th cir affg tcmemo_1983_474 the u s court_of_appeals for the sixth circuit decided in a per curiam opinion the same issues involved in the instant case by rejecting the taxpayer’s claims that wages paid for his labor were nontaxable receipts and the 16th amendment does not permit an imposition of tax on wages the court_of_appeals stated these assertions are totally without merit first gross_income means all income from whatever source derived including compensation_for services sec_61 and sec_61 348_us_426 75_sct_473 99_led_483 240_us_1 36_sct_236 60_led_493 687_f2d_264 8th cir wages received for services are taxable as income second sec_61 is in full accordance with congressional authority under the sixteenth_amendment to the constitution to impose taxes on income without apportionment among the states id pincite the decision of the court_of_appeals in the perkins case controls the disposition of the issues in this case in addition there are of course numerous decisions by other courts of appeals holding that wages received for services are taxable as income see eg 848_f2d_1007 9th cir 785_f2d_928 11th cir 761_f2d_1113 5th cir accordingly on the basis of this record we sustain respondent’s determination of the deficiency and the asserted increased deficiency iii additions to tax a burden of production respondent bears the burden of production with respect to petitioner’s liability for the additions to tax see sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax see higbee v commissioner supra pincite once respondent meets his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determinations are incorrect see id pincite b sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect petitioner did not file a return for thus respondent has met his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect or that an exception applies see rule a 290_us_111 see also higbee v commissioner supra pincite petitioner alleged no error in his petition with respect to the sec_6651 addition_to_tax furthermore he presented no evidence that his failure_to_file was due to reasonable_cause and not due to willful neglect therefore we hold that petitioner is liable for the addition_to_tax pursuant to sec_6651 c sec_6651 sec_6651 provides for an addition_to_tax where payment of tax is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect respondent prepared a substitute for return for that satisfied sec_6020 after the substitute return was audited and the parties failed to agree respondent determined a deficiency of dollar_figure which was later increased to dollar_figure in an amended answer petitioner has paid only a portion of the tax due on the basis of the evidence we find that petitioner did not pay on time some of his tax due for petitioner also did not present evidence indicating that his failure to pay was due to reasonable_cause and not due to willful neglect see higbee v commissioner supra pincite stating that the taxpayer bears the burden_of_proof regarding reasonable_cause accordingly we sustain respondent’s determination on this issue and hold that petitioner is liable for the addition_to_tax pursuant to sec_6651 iv penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure if the taxpayer has instituted or maintained a proceeding primarily for delay or the taxpayer’s position is frivolous or groundless we think petitioner obviously brought this proceeding to delay payment of the income_tax he owes moreover his case is groundless and his arguments are frivolous a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 115_tc_523 petitioner has offered no plausible argument that he is exempt from federal_income_tax his arguments simply employ familiar tax-protester rhetoric that has been universally rejected by this and other courts see eg 737_f2d_1417 5th cir 114_tc_136 see also rodriguez v commissioner tcmemo_2009_92 wagenknecht v commissioner tcmemo_2008_288 during the present difficult economic situation when the courts are confronted with resolving an increasing number of legitimate tax controversies what we stated years ago in 68_tc_895 bears repeating in recent times this court has been faced with numerous cases such as this one which have been commenced without any legal justification but solely for the purpose of protesting the federal tax laws this court has before it a large number of cases which deserve careful consideration as speedily as possible and cases of this sort needlessly disrupt our consideration of those genuine controversies many citizens may dislike paying their fair share of taxes everyone feels that he or she needs the money more than the government on the other hand as justice oliver wendell holmes so eloquently stated taxes are what we pay for civilized society 275_us_87 the greatness of our nation is in no small part due to the willingness of our citizens to honestly and fairly participate in our tax collection system which depends upon self-assessment any citizen may resort to the courts whenever he or she in good_faith and with a colorable claim desires to challenge the commissioner’s determination but that does not mean that a citizen may resort to the courts merely to vent his or her anger and attempt symbolically to throw a wrench at the system petitioner’s actions and arguments have resulted in a waste of limited judicial and administrative resources that could have been devoted to resolving bona_fide claims of other taxpayers and his insistence on making such discredited and meritless contentions has shown an unwillingness to comply with the tax laws of the united_states accordingly we shall grant respondent’s motion to impose sanctions and we shall require petitioner to pay a penalty of dollar_figure to the united_states pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered for respondent
